 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER ALLEN VAN GESSEL,                         1:18-cv-01478-GSA (PC)

12                        Plaintiff,
                                                            ORDER DENYING MOTION FOR
13            v.                                            APPOINTMENT OF COUNSEL

14    THOMAS MOORE, et al.,                                 (Document# 11)

15                        Defendants.
16

17           On October 18, 2019, Plaintiff filed a motion seeking the appointment of counsel. Plaintiff

18   does not have a constitutional right to appointed counsel in this action, Rand v. Rowland, 113 F.3d

19   1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent Plaintiff pursuant

20   to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa,

21   490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain exceptional circumstances

22   the court may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand,

23   113 F.3d at 1525.

24           Without a reasonable method of securing and compensating counsel, the court will seek

25   volunteer counsel only in the most serious and exceptional cases.              In determining whether

26   “exceptional circumstances exist, the district court must evaluate both the likelihood of success of

27   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity

28   of the legal issues involved.” Id. (internal quotation marks and citations omitted).
                                                         1
 1          In the present case, the court does not find the required exceptional circumstances. At this

 2   early stage in the proceedings, the court cannot make a determination that Plaintiff is likely to

 3   succeed on the merits. Plaintiff’s First Amended Complaint, filed fewer than three weeks ago on

 4   October 7, 2019, awaits screening by the court. (ECF No. 10.) Until the First Amended Complaint

 5   is screened and the court finds that Plaintiff states cognizable claims, service of process shall not

 6   be initiated upon the defendants. Moreover, based on a review of the record in this case, the court

 7   finds that Plaintiff can adequately articulate his claims, and his medical claims are not complex.

 8   Plaintiff argues that he cannot afford counsel and his resources are limited because he is

 9   incarcerated.    While these conditions make litigation challenging, they do not amount to

10   exceptional circumstances under the law. Therefore, Plaintiff’s motion shall be denied without

11   prejudice to renewal of the motion at a later stage of the proceedings.

12          For the foregoing reasons, Plaintiff’s motion for the appointment of counsel is HEREBY

13   DENIED, without prejudice.

14
     IT IS SO ORDERED.
15

16      Dated:       October 24, 2019                            /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
